Jurika, Mills & Keifer LLC Code of Ethics August Jurika, Mills & Keifer LLC Code of Ethics Table of Contents STATEMENT OF GENERAL POLICY 1 DEFINITIONS 2 COMPLIANCE OFFICERS 2 STANDARDS OF BUSINESS CONDUCT 2 PROHIBITION AGAINST INSIDER TRADING 3 General Policy 3 PERSONAL SECURITIES TRANSACTIONS 5 Pre-Clearance Required for Participation in IPOs 5 Pre-Clearance Required for Private or Limited Offerings 6 Blackout Periods 6 Reporting Requirements 6 PROTECTING THE CONFIDENTIALITY OF CLIENT INFORMATION 7 Confidential Client Information 7 Non-Disclosure Of Confidential Client Information 8 Employee Responsibilities 8 Security Of Confidential Personal Information 8 Privacy Policy 9 Enforcement and Review of Confidentiality and Privacy Policies 9 SERVICE AS A DIRECTOR 9 NO SPECIAL FAVORS 9 RESTRICTIONS ON GIFTS 9 De Minimis Gifts 10 Entertainment 10 CERTIFICATION 10 Initial Certification 10 Acknowledgement of Amendments 10 Annual Certification 10 Further Information 10 RECORDS 10 REPORT TO BOARD OF REPORTABLE FUND 11 REPORTING VIOLATIONS AND SANCTIONS 11 ATTESTATION 12 ii Jurika, Mills & Keifer LLC Code of Ethics Statement of General Policy This Code of Ethics (“Code”) has been adopted by Jurika, Mills & Keifer LLC and is designed to comply with Rule 204A-1 under the Investment Advisers Act of 1940 (“Advisers Act”). This Code establishes rules of conduct for all employees of Jurika, Mills & Keifer LLC and is designed to, among other things, govern personal securities trading activities in the accounts of employees. The Code is based upon the principle that Jurika, Mills & Keifer LLC and its employees owe a fiduciary duty to Jurika, Mills & Keifer LLC’s clients to conduct their affairs, including their personal securities transactions, in such a manner as to avoid (i) serving their own personal interests ahead of clients, (ii) taking inappropriate advantage of their position with the firm and (iii) any actual or potential conflicts of interest or any abuse of their position of trust and responsibility. The Code is designed to ensure that the high ethical standards long maintained by Jurika, Mills & Keifer LLC continue to be applied. The purpose of the Code is to preclude activities which may lead to or give the appearance of conflicts of interest, insider trading and other forms of prohibited or unethical business conduct. The excellent name and reputation of our firm continues to be a direct reflection of the conduct of each employee. Pursuant to Section 206 of the Advisers Act, both Jurika, Mills & Keifer LLC and its employees are prohibited from engaging in fraudulent, deceptive or manipulative conduct. Compliance with this section involves more than acting with honesty and good faith alone. It means that the Jurika, Mills & Keifer LLC has an affirmative duty of utmost good faith to act solely in the best interest of its clients. Jurika, Mills & Keifer LLC and its employees are subject to the following specific fiduciary obligations when dealing with clients: · The duty to have a reasonable, independent basis for the investment advice provided; · The duty to obtain best execution for a client’s transactions where the Firm is in a position to direct brokerage transactions for the client; · The duty to ensure that investment advice is suitable to meeting the client’s individual objectives, needs and circumstances; and · A duty to be loyal to clients. In meeting its fiduciary responsibilities to its clients, Jurika, Mills & Keifer LLC expects every employee to demonstrate the highest standards of ethical conduct for continued employment with Jurika, Mills & Keifer LLC.
